818 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry BROWN, Plaintiff-Appellant,v.Steve SECREST;  Tom Ellis; Chris Erhardt;  PatBrown-Lindsey; Ralph Lindsey;  Bertha Lindsey;Russell Willis, Defendants-Appellees
No. 86-3362.
United States Court of Appeals, Sixth Circuit.
May 20, 1987.

Before JONES, NELSON and RYAN, Circuit Judges.

ORDER

1
Upon examination of the record and briefs, the panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff initiated this civil rights case under 42 U.S.C. Sec.1983 complaining of a 1980 burglary of his residence by the seven named defendants.  The district court ultimately dismissed the case for lack of prosecution on the authority of Federal Rule of Appellate Procedure 41(b).  This appeal followed.  On appeal, the parties have briefed the issues.


3
Upon consideration, we affirm for the reasons set forth in the district court's order of December 13, 1985.  Rule 9(b)(5), Rules of the Sixth Circuit.